 1   WANGER JONES HELSEY, LLP                              DOWNEY BRAND LLP
     JOHN P. KINSEY # 215916                               STEPHEN J. MEYER # 75326
 2   PATRICK D. TOOLE # 190118                             JOHN C. MCCARRON # 225217
     CHRISTOPHER A. LISIESKI # 321862                      BRADLEY C. CARROLL # 300658
 3   265 E. River Park Circle                              621 Capitol Mall, 18th Floor
     Fresno, CA 93720                                      Sacramento, CA 95814-4731
 4   Telephone: (559) 233-4800                             Telephone:   916.444.1000
     Facsimile: (559) 233-9330                             Facsimile:   916.444.2100
 5                                                         smeyer@downeybrand.com
                                                           jmccarron@downeybrand.com
 6                                                         bcarroll@downeybrand.com

 7                                                         DOWLING AARON INCORPORATED
                                                           STEVEN D. MCGEE # 71886
 8                                                         JARED C. MARSHALL # 272065
                                                           8080 North Palm Avenue, Third Floor
 9                                                         Fresno, CA 93711
                                                           Telephone: (559) 432-4500
10                                                         Facsimile: (559) 432-4590
                                                           smcgee@dowlingaaron.com
11                                                         jmarshall@dowlingaaron.com

12
     Attorneys for Plaintiff California Organic,           Attorneys for Defendant True Organic
13   Fertilizers, Inc.                                     Products, Inc.

14

15                               UNITED STATES DISTRICT COURT

16                              EASTERN DISTRICT OF CALIFORNIA
17
                                           FRESNO DIVISION
18

19     CALIFORNIA ORGANIC FERTILIZERS,                    Case No. 1:19−cv−00296−AWI−EPG
       INC., a California corporation,
20                                                        STIPULATION AND [PROPOSED]
                          Plaintiff,                      ORDER REGARDING MOTION FOR
21                                                        SUMMARY JUDGMENT
              v.
22
       TRUE ORGANIC PRODUCTS, INC., a
23     California corporation, and DOES 1-10,
       inclusive,
24

25                        Defendants.
26
27   ///
28   ///



                                       STIPULATION AND [PROPOSED] ORDER
 1          Plaintiff California Organic Fertilizers, Inc. (“Plaintiff”) and Defendant True Organic

 2   Products, Inc. (“Defendant”) (collectively, the “Parties”), by and through their respective

 3   counsel, hereby stipulate as follows:

 4          WHEREAS, on May 7, 2019, Plaintiff filed a Motion for Judgment on the Pleadings, or

 5   in the alternative, for Partial Summary Judgment (“Motion for Summary Judgment”) (Doc. 11).

 6          WHEREAS, on June 10, 2019, Defendant filed an Opposition to Plaintiff’s Motion for

 7   Summary Judgment or, in the Alternative, for Counter-Motion for Partial Summary Judgment

 8   (“Opposition and Counter-Motion for Summary Judgment”) (Doc. 15).

 9          WHEREAS, on June 24, 2019, Plaintiff filed an Opposition to Defendant’s Opposition

10   and Counter-Motion for Summary Judgment (“Opposition to the Counter-Motion”) (Doc. 18).

11          WHEREAS, on July 1, 2019, Defendant filed a Reply to Plaintiff’s Opposition to the

12   Counter-Motion (“Reply to Counter-Motion”) (Doc. 19).

13          WHEREAS, on July 2, 2019, the Court issued a Minute Order deeming Plaintiff’s Motion

14   for Summary Judgment (Doc. 11) suitable for decision without oral argument, vacating the

15   hearing date on July 8, 2019, and taking the matter under submission as of that date (“Minute

16   Order”) (Doc. 20).

17          WHEREAS, the Parties now desire to engage in mediation to resolve their disputes while

18   the Motion for Summary Judgment (Doc. 11) and Counter-Motion for Summary Judgment (Doc.

19   15) are still pending.

20          IT IS HEREBY STIPULATED by and between the Parties as follows:

21          1.      In recognition that the Court’s minute order took Plaintiff’s Motion for Summary

22   Judgment (Doc. 11) under submission as of the original July 8, 2019 hearing date (see Doc. 20),

23   the Parties jointly request the Court delay ruling on the motion for at least ninety (90) days

24   thereafter to permit the Parties sufficient time to mediate in good faith.

25

26
27

28

                                                      2
                                       STIPULATION AND [PROPOSED] ORDER
 1         IT IS SO STIPULATED.

 2
     DATED: July 5, 2019                WANGER JONES HELSEY LLP
 3

 4
                                        By: /s/Christopher A. Lisieski
 5                                         JOHN P. KINSEY
                                           PATRICK D. TOOLE
 6                                         CHRISTOPHER A. LISIESKI
                                           Attorneys for Plaintiff California Organic
 7                                         Fertilizers, Inc.
 8
     DATED: July 5, 2019                DOWNEY BRAND LLP
 9

10
                                        By: /s/ John C. McCarron
11                                         STEPHEN J. MEYER
                                           JOHN C. MCCARRON
12                                         BRADLEY C. CARROLL
                                           Attorneys for Defendant True Organic Products,
13                                         Inc.
14

15
     DATED: July 5, 2019                DOWLING AARON INCORPORATED
16

17
                                        By: /s/ Jared C. Marshall
18                                         STEVEN D. MCGEE
                                           JARED C. MARSHALL
19                                         Attorneys for Defendant True Organic Products,
                                           Inc.
20

21

22

23

24

25

26
27

28

                                           3
                            STIPULATION AND [PROPOSED] ORDER
 1                                                 ORDER

 2            Based on the foregoing stipulation of the Parties, and for good cause shown, the Court

 3   will delay ruling on the pending Motion and Counter-Motion for Summary Judgment until

 4   October 6, 2019, at the earliest, so as to permit the Parties sufficient time to engage in

 5   mediation.

 6            In the event the Parties are able to resolve some or all of their disputes at mediation,

 7   they shall immediately file a notice of settlement and/or a notice of withdrawal of motion with

 8   the Court pursuant to Local Rule 160.

 9

10   IT IS SO ORDERED.

11   Dated:    July 8, 2019
                                                    SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       4
                                        STIPULATION AND [PROPOSED] ORDER
